Chapman, J.
The petitioner holds the land under the last will and testament of Benjamin Porter, in trust for the legatees therein named. Benjamin Franklin Porter, a son of the testator, is to have the net income during his life. If he dies leaving sons, the eldest of them will be entitled by the will, on his marriage or coming of age, to elect to take, as his share of the estate, the mansion-house and buildings, with ten acres of land. If he does not elect to take it, the remaining sons are to have in succession the same right. If Benjamin Franklin leaves no issue, the sons of John Henry Porter, another son, are to have the same right.
It is thus apparent that the testator had a strong desire that the mansion-house and the adjoining land should remain in the possession of some one of his male descendants. For that reason he has made this specific legacy. So far as the intent of a testator can reasonably be effected, it should be done. He has exercised a right over his property which the law has given him, and that right should be respected and maintained. It is manifest that a sale of the property would defeat his intent, and destroy the specific legacy.
If it appeared that the mansion-house was going to decay, and that the income of the real estate would be insufficient to keep it in repair, so that the specific legacy would be substantially defeated by keeping the property, a case might be presented which would justify a sale. There might be other circumstances which would show that the interest of all parties required a sale. But, upon the facts now presented, it is net* *29apparent that the interest of the sons would be promoted by a sale.
By Gen. Sts. c. 100, § 16, this court is authorized, in a suit in equity, to decree a sale and conveyance of real estate, when a sale and conveyance “ have become necessary or expedient,” and an investment or application of the proceeds “ upon such security and in such manner as shall best effect the objects of the trust, and be most safe and beneficial for all interested therein.” It is obvious that this statute was not intended to confer on the court a discretionary power to act in entire disregard of the objects of the trust.
The St. of 1864, c. 168, authorizes the court to decree a sale and conveyance upon petition “ in the same manner as they may now do upon a suit in equity.” But it does not enlarge our discretionary power. We are still to regard the objects of the trust as before. If, therefore, we were to decree a sale of the property under the present circumstances, we should exercise a discretionary power which the legislature did not intend to confer upon us. Petition dismissed.